DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stringer, US 4630762.
Stringer teaches a mannequin. The mannequin comprising an upper portion comprising a head member 50 and at least one arm member (upper arm 38 and forearm 42), the head member 50 and at least one arm member 38,42 are joined together by a torso member 28, the upper portion configured to convey information to an observer by extension of the at least one arm member; a lower portion operably coupled to the upper portion, the upper portion and lower portion together defining a substantially planar stick figure structure; and a base 12, wherein the lower portion is configured to allow at least the upper portion of the apparatus to maintain a substantially upright position with respect to a surface. Stringer also teaches at least a part of the lower portion (bottom of tubular leg 16) configured to extend into (socket of foot forming member 12) and be supported by the base 12. Stringer also teaches at least a part of the lower portion configured to extend into and be supported by the base. 

    PNG
    media_image1.png
    654
    388
    media_image1.png
    Greyscale

Stringer teaches a pair of swivel joints 36 forming the shoulder joints, pair of swivel joints 40 forming the elbows and pair of swivel joints 44 forming the wrist of the mannequin such that the arm maybe articulated. The articulating arms allow the upper portion of the mannequin to be configured to convey information to an observer by extension of the at least one arm member similar to method described in paragraph 0065 of the present application.
Regarding claim 2, Stringer teaches the upper portion (head 50, arms 38,42 and torso 28) and the lower portion (legs 16,20) form an integral body. 
Regarding claim 5, Stringer teaches the upper portion comprises a torso member 24,28 includes a first upper end and a second lower end, the head member 50 is joined with the torso member 24,28 near the first upper end of the torso member (about swivel joint 48), at least one leg member 16/18 is joined with the torso member 24,28 near the second lower end of the torso member (about transverse rod 26) and extends from the torso member 24,28, and the at least one arm member 38,42 is joined with the torso member 24,28 between the first end (swivel joint 48) and second end (transverse rod 26 and adjustable connection 30) of the torso member 24,28 and extends from the torso member.
Regarding claim 6, Stringer teaches the base 12 is a support base configured to engage the information conveying apparatus (mannequin) and to support the information conveying apparatus (mannequin) in a substantially upright position. (See figure 1).
Regarding claim 7, Stringer teaches the base 12 is a support base configured to removably engage the information conveying apparatus (mannequin) and to support the information conveying apparatus (mannequin) in a substantially upright position.
Regarding claim 9, Stringer teaches a second arm member 38,42 configured to extend from the torso member 24,28 to convey information to an observer.
Regarding claim 10, Stringer teaches the head member or the at least one arm member is configured to hold a sign to convey information to the observer.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Conon, US 20070277414 in view of Stringer, US 4630762.
Conon teaches a stick figure structure for conveying information to observer of the structure. The structure comprising an upper portion comprising a head member 104 and at least one arm member 106 and 108, the head member 104 and at least one arm member 106 and 108 are joined together by a torso member 102, the upper portion configured to convey information to an observer by extension of the at least one arm member (¶0065); a lower portion operably coupled to the upper portion, the upper portion and lower portion together defining a substantially planar stick figure structure; and a base 114 and 116, wherein the lower portion is configured to allow at least the upper portion of the apparatus to maintain a substantially upright position with respect to a surface (¶0042).

    PNG
    media_image2.png
    695
    460
    media_image2.png
    Greyscale

Conon does not teach at least a part of the lower portion configured to extend into and be supported by the base.
Stringer teaches a mannequin. The mannequin comprising an upper portion comprising a head member 50 and at least one arm member (upper arm 38 and forearm 42), the head member 50 and at least one arm member 38,42 are joined together by a torso member 28, the upper portion configured to convey information to an observer by extension of the at least one arm member; a lower portion operably coupled to the upper portion, the upper portion and lower portion together defining a substantially planar stick figure structure; and a base 12, wherein the lower portion is configured to allow at least the upper portion of the apparatus to maintain a substantially upright position with respect to a surface. Stringer also teaches at least a part of the lower portion (bottom of tubular leg 16) configured to extend into (socket of foot forming member 12) and be supported by the base 12.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the leg(s) of the figure taught by Conon mounted into the base as taught by Stringer to provide a means to selectively mount the legs of the sign to a support base as needed.
Regarding claim 2, Conon teaches the upper portion (head 104, arms 106,108 and torso 102) and the lower portion (legs 110,120) form an integral body. 
Regarding claim 5, Conon teaches the upper portion comprises a torso member 102 includes a first upper end and a second lower end, the head member 104 is joined with the torso member 102 near the first upper end of the torso member, at least one leg member 110,112 is joined with the torso member 102 near the second lower end of the torso member and extends from the torso member 102, and the at least one arm member 110,112 is joined with the torso member 102 between the first end and second end of the torso member 102 and extends from the torso member.
Regarding claim 6, Conon teaches the base 114,116  is a support base configured to engage the information conveying apparatus (stick figure) and to support the information conveying apparatus (stick figure) in a substantially upright position. (See figure 1).Stringer teaches the base 12 is a support base configured to engage the information conveying apparatus (mannequin) and to support the information conveying apparatus (mannequin) in a substantially upright position. (See figure 1).
Regarding claim 7, Canon teaches the base 12 is a support base configured to removably engage the information conveying apparatus (stick figure) and to support the information conveying apparatus (stick figure) in a substantially upright position. (¶0050)
Regarding claim 9, Canon teaches a second arm member 106,108 configured to extend from the torso member 102 to convey information to an observer. (¶0065);
Regarding claim 10, Canon teaches the head member 104 or the at least one arm member is configured to hold a sign to convey information to the observer.
Regarding claim 12, Canon teaches a sign 1206 configured to convey information to the observer. (See figure 12).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Conon, US 20070277414 in view of Stringer, US 4630762 as applied to claim 1 above and in further view of Clencie, US Patent 1182753.
Neither Canon nor Stringer teaches the head member comprises at least one tab configured to engage a sign.
Clencie teaches a wheel comprising a rim z and spokes a, b, c and clip y having a tab j configured to engage a sign x to convey information to the observer.

    PNG
    media_image3.png
    319
    351
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    165
    455
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the wheel head of the stick figure taught by Canon with clips comprising tabs as taught by Clencie to provide a means to removable retain a sign plate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631